Citation Nr: 0509999	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an effective date earlier than March 17, 
2000, for the grant of service connection for degenerative 
joint disease of the cervical spine.

3.  Entitlement to an effective date earlier than March 17, 
2000, for the grant of service connection for degenerative 
joint disease of the lumbosacral spine.

4.  Entitlement to an effective date earlier than March 17, 
2000, for the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Roanoke, 
Virginia, which in pertinent part, denied service connection 
for a left shoulder disorder.

This appeal also arises from a September 2000 rating decision 
that granted service connection for degenerative joint 
disease of the lumbosacral spine, degenerative joint disease 
of the cervical spine, and hypertension.  In March 2001, the 
veteran's representative submitted a notice of disagreement 
with the disability assigned for the cervical and lumbar 
spine disabilities; as well as with the effective dates of 
service connection for those disabilities and for 
hypertension.  The representative also expressed disagreement 
with the denial of service connection for tinnitus.  

The RO issued a statement of the case in April 2001, as to 
the initial evaluation of the lumbosacral and cervical spine 
disabilities.  The record does not reflect that the veteran 
has perfected an appeal by submitting a timely substantive 
appeal, and the issues of entitlement to an initial 
disability rating in excess of 10 percent for degenerative 
joint disease of the lumbosacral spine and entitlement to an 
initial disability rating in excess of 10 percent for 
degenerative joint disease of the cervical spine have not 
been certified as being on appeal.

In February 2002, the RO issued a statement of the case with 
regard to the tinnitus issue.  A timely substantive appeal 
was not submitted with regard to this issue, and it has not 
been certified as being on appeal

The RO has not yet issued a statement of the case with regard 
the effective date issues.  These issues must be remanded for 
issuance of the required statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board notes that the RO issued a supplemental statement 
of the case in response to the notice of disagreement as to 
the left shoulder disability.  In no case will a supplemental 
statement of the case be used to announce a decision on an 
issue not previously addressed in a statement of the case.  
38 C.F.R. § 19.31(a) (2004).  The supplemental statement of 
the case, however, had exactly the same content as a 
statement of the case.  Therefore, the veteran was not 
prejudiced by the use of the "supplemental" label on what 
should have been labeled as simply a "statement of the 
case."

In January 2004, the veteran's representative submitted 
argument with regard to the issue of service connection for 
tinnitus.  This statement is construed as a request to reopen 
the claim of service connection for that disability.  This 
issue is referred to the RO for adjudication.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a left shoulder disorder, and VA has made required 
efforts to develop such evidence.

2.  A left shoulder disorder is not of service origin.



CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the May 
2003 statement of the case, and August 2001 correspondence 
from the RO, the veteran has been given notice of the 
evidence necessary to substantiate his claim on appeal.

In particular, the Board notes evidence development letter 
dated in August 2001, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim on 
appeal.  In this letter, the veteran was advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As will be discussed below, there is no competent evidence of 
signs or symptoms of a current left shoulder disability.  
Therefore, an examination is not warranted.



Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The service medical records are silent for a left shoulder 
injury or for a diagnosis of a left shoulder disorder.  
Nonetheless, the veteran is competent to report, as he has, 
that he injured the left shoulder in service.

The veteran, however, has not reported any current left 
shoulder disability.  His formal claim for service connection 
for this disability, reported no treatment since service, and 
nowhere else in the record has he reported any current left 
shoulder symptomatology or treatment.

The only medical evidence of record consists of the report of 
a VA general medical examination conducted in March 2000.  
The examination report records no complaints or findings 
referable to a left shoulder disability.

The veteran's representative has contended that the veteran 
has reported current left shoulder disability, but there is 
no evidence of this in the record.  The representative, would 
not be competent to report symptoms experienced by the 
veteran, nor has he done so.

The veteran has asserted that he incurred a left shoulder 
disorder due to an injury during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of medical 
evidence of a diagnosed left shoulder disorder, there may be 
no service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).

The preponderance of the evidence is against the veteran's 
claim for service connection for a left shoulder disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.


REMAND

As noted earlier, the veteran has not been furnished with a 
statement of the case in response to the notice of 
disagreement with the effective dates of service connection 
for cervical and lumbosacral spine disabilities, and 
hypertension.  The Board is required to remand the veteran's 
case for this purpose.  Manlincon v. West, supra.

Accordingly, the case is REMANDED, in part, for the following 
action:

Issue a statement of the case with regard 
to the issues of entitlement to earlier 
effective dates for the grants of service 
connection for cervical and lumbosacral 
spine disabilities, and hypertension.  
Only if a valid substantive appeal is 
received, will the Board further consider 
these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


